Case 2:20-cv-12340-MCA-MAH Document 25 Filed 03/08/21 Page 1 of 1 PageID: 227




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ATLANTIC ORTHOPAEDIC
                                                           Civil Action No. 20-12340(MCA)
 ASSOCIATES,
                                                                        ORDER
                       Plaintiff,
 v.
 CIGNA., et al.,
                       Defendants.


       THIS MATTER comes before the Court by way of plaintiff’s motion to remand this case

to state court, ECF No. 9;

       and it appearing that Judge Hammer issued a Report and Recommendation dated January

11, 2021, in which Judge Hammer recommended that this Court deny Plaintiff’s motion to remand,

ECF. No. 22; and

       it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

       it appearing that for the reasons set forth in Judge Hammer’s Report and Recommendation;

       IT IS on this 8th day of March, 2021,

       ORDERED that Judge Hammer’s Report and Recommendation dated January 11, 2021,

is ADOPTED and Plaintiff’s motion to remand ECF. NO. 9 is DENIED.

                                                     s/ Madeline Cox Arleo__________
                                                     Hon. Madeline Cox Arleo
                                                     United States District Judge
